Citation Nr: 9912020	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-09 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a bilateral elbow 
disability.

3.  Entitlement to service connection for a disorder of the 
toenails.

4.  Entitlement to service connection for an acquired 
psychiatric disability.

5.  Entitlement to service connection for scars.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for arthritis of both 
knees.

8.  Entitlement to a compensable evaluation for a left 
epididymal cyst.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1989 and from March to December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In an October 1989 rating determination, service connection 
for injuries to the left hip, knee, shoulder, and low back 
was denied by the RO.  The veteran was notified of this 
determination in January 1990.  A timely notice of 
disagreement to this determination was not filed.  As noted 
above, the veteran entered into an additional period of 
active service from March to December 1995.  It is the 
veteran's primary contention that the disabilities at issue 
are the result of his second period of active service.  
Accordingly, the RO has addressed the issues before the Board 
at this time on a de novo basis.  In light of the veteran's 
additional period of active, the Board will also adjudicate 
the claims cited above on a de novo basis.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Within the 
veteran's May 1998 substantive appeal of the February 1998 
statement of the case, the veteran raised additional claims.  
These claims were developed and adjudicated by the RO in a 
December 1998 rating determination.  At that time, service 
connection was denied for hypertension, depression, a 
herniated disc of the low back, and bilateral carpal tunnel 
syndrome.  At a hearing held before the undersigned in 
January 1999, the veteran noted his disagreement to the RO's 
determination.  However, the veteran has not filed a notice 
of disagreement to the December 1998 rating determination 
with the RO.  See Beyrle v. Brown, 9 Vet. App. 24 (1996).  
Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (1998).  As 
clearly indicated by the undersigned to the veteran in 
January 1999, the issues addressed by the RO in December 1998 
are not before the Board at this time.  See 38 U.S.C.A. 
§ 7105(a).  If the veteran is in disagreement with the 
December 1998 rating determination, he must file a notice of 
disagreement with the RO.  See 38 C.F.R. § 20.201 (1998).  
The veteran was advised of this at the January 1999 hearing.  

The veteran has filed a valid substantive appeal to the 
February 1998 statement of the case, which includes the issue 
of service connection for "dysthymia" (hereinafter referred 
to as the issue of entitlement to service connection for an 
"acquired psychiatric disability").  This issue is similar 
to the recent claim of entitlement to service connection for 
depression, which is also an acquired psychiatric disability.  
As a result, the Board will address the issue of service 
connection for an acquired psychiatric disability, which 
would include both dysthymia and depression.  Given the 
similarities of the two issues, the Board finds no prejudice 
to the veteran in adjudicating these issues at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Since the February 1998 statement of the case the veteran has 
submitted additional evidence in support of his claims.  
Additional medical evidence has also been obtained by the RO, 
including a September 1998 VA psychiatric evaluation.  Some, 
though not all of the documents are duplicates of information 
previously before the RO.  Under 38 C.F.R. §§ 19.37(b) and 
20.1304(c) (1998), the Board has considered whether this case 
must be referred to the RO for review and preparation of a 
supplemental statement of the case prior to the Board's 
adjudication of this case.  

Documents obtained since the February 1998 statement of the 
case are either direct copies of documents that were before 
the RO in September 1998 or evidence that does not support 
the veteran claims.  Accordingly, the Board finds that this 
evidence is not pertinent to the veteran's case.  The 
evidence does not support the veteran's case and will not be 
utilized as a basis for the denial of these claims.  As a 
result, remand of this case to the RO for the preparation of 
a supplemental statement would serve no purpose and is not 
required.  

In light of the veteran's testimony before the undersigned in 
January 1999, it is possible that the veteran may be raising 
additional issues, though this is unclear.  The Board may not 
entertain an application review on appeal unless it conforms 
to the law.  38 U.S.C.A. § 7108 (West 1991 & Supp. 1998).  
The RO has not fully adjudicated any other issue and the 
Board may not unilaterally take jurisdiction of any 
additional claims.  The RO should request the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.

For reasons that become clear below, the claim of entitlement 
to an increased evaluation for the veteran's service-
connected disability will be the subject of the remand 
section of this determination.  


FINDING OF FACT

The claims of entitlement to service connection for a 
bilateral shoulder disability, a bilateral elbow disability, 
a disorder of the toenails, an acquired psychiatric 
disability, scars, a sleep disorder, and arthritis of both 
knees are not meritorious on their own or capable of 
substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
bilateral shoulder disability, a bilateral elbow disability, 
a disorder of the toenails, an acquired psychiatric 
disability, scars, a sleep disorder, and arthritis of both 
knees are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records fail to reveal treatment for a 
bilateral elbow disability, a disorder of the toenails, a 
psychiatric disability, scars, a sleep disorder or arthritis.  
Service medical records do reveal treatment for subjective 
complaints of bilateral knee pain and a shoulder disorder.  
However, during the veteran's active service, no objective 
medical evidence indicating either a bilateral shoulder or 
knee disability is found.  In a September 1995 outpatient 
treatment report, indicating bilateral knee pain, a history 
of arthritis is specifically not found.  In an outpatient 
treatment record that appears to be dated in September 1995, 
the veteran is treated for a history of left shoulder pain.  
At that time, the veteran is assessed with a possible 
impingement syndrome.  However, no objective medical evidence 
is indicated in support of this determination.

At the veteran's November 1995 separation evaluation, he 
specifically denied a history of arthritis, bone, joint or 
other deformity, lameness, a painful or "trick" shoulder or 
elbow, a "trick" or locked knee, frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  During the separation 
evaluation the examiner fails to note a bilateral shoulder 
disability, a bilateral elbow disability, a disorder of the 
toenails, a psychiatric disorder, scars, a sleep disorder, or 
arthritis of either knee.  The veteran's upper extremities, 
lower extremities, musculoskeletal system, and skin were all 
found to be normal.  No psychiatric disability is diagnosed.  
The veteran was discharged from active service in 
December 1995.

The veteran filed a claim for VA compensation in January 
1996.  That month, the veteran noted that he received 
physical and mental abuse from his instructors during boot 
camp within his last period of active service.  The veteran 
failed to attend VA evaluations in February 1996.  In May 
1996, the veteran requested that these VA evaluations be 
rescheduled.  However, in November 1996, he again failed to 
report for his scheduled evaluations.  Once again, in 
December 1996, the veteran requested that his VA evaluations 
be rescheduled.  

In an April 1997 VA evaluation, the examiner stated that 
scars of the left hand "from barb wire injuries are noted."  
It was indicated the scars were minor without evidence of 
pain, swelling, inflammation, or other problems.  No cosmetic 
defect was found.  The veteran was diagnosed with scars of 
the left hand and bilateral elbows, status post barbwire 
lacerations.  It was found that these scars were well healed 
and not symptomatic.

Regarding the veteran's alleged orthopedic disabilities, 
examination of the shoulders, on palpitation, revealed no 
evidence of crepitus, disturbance in his range of motion, or 
tenderness.  Muscle strength of both shoulders were 
considered normal on gravity testing and against resistance.  
No swelling or effusion was noted in either of the veteran's 
knees.  Active and passive movement in both knees 
demonstrated no crepitus.  There was no tenderness over the 
medial and lateral collateral ligaments in either knee.  
Muscle strengths of the knees were normal on gravity testing 
and against resistance.  Tenderness of a "mild nature" over 
the lateral epicondyles of both elbows was noted.  However, 
no tenderness on movement of either elbow was found.  No 
crepitus was demonstrated and range of motion was normal.  
Muscle strengths of the elbow joints and arm muscles were 
normal on gravity testing and against resistance.  X-ray 
studies were obtained of all joints examined and found to be 
normal.  The veteran was diagnosed with normal bilateral 
knees, bilateral elbows, and bilateral shoulders.  

The examiner in April 1997 also had the opportunity to 
evaluate the veteran's feet.  Callous formations on the 
medial surfaces of the bilateral great toes were noted.  No 
other abnormalities of the feet were noted and all nails were 
present.  The examiner did not associate this condition with 
the veteran's active service.

In a May 1997 VA psychiatric evaluation, the veteran stated 
that he was subjected to physical and mental abuse during his 
second period of active service.  The examiner stated, in 
pertinent part, that the veteran's subjective complaints 
could be, "in a way, considered as possible [post-traumatic 
stress disorder] but I doubt whether the stressor could be 
considered as life threatening although the veteran himself 
felt threatened all the time he was in boot camp."  The 
veteran was diagnosed with a dysthymic disorder.  
Post-traumatic stress disorder (PTSD) was not found.

In his February 1998 notice of disagreement, the veteran 
contended that he had lost the toenails in both feet due to 
the use of the wrong size boot.  The veteran noted receiving 
scars in the field in both his right and left arms and hands 
from razor wire while performing night maneuvers.  He noted 
that an investigation had been performed regarding beatings 
and that the veteran was willing to sign a letter of release 
to obtain these records.  At that time, the veteran also 
noted a post-service disability caused by the use of a 
jackhammer which resulted in carpal tunnel syndrome in both 
his hands.  In the June 1998 substantive appeal, the veteran 
reiterated his previous contentions.  He noted treatment for 
his high blood pressure at a VA Medical Center (VAMC).  

In a September 1998 VA psychiatric evaluation, the veteran 
was diagnosed with an adjustment disorder and a personality 
disorder with narcissistic and antisocial traits.  At this 
time, the psychiatrist did not associate the veteran's 
condition with his active service.  In a September 1998 
peripheral nerve evaluation, bilateral ulnar neuritis due to 
a post service jackhammer injury was noted.  The examiner 
clearly associates this disorder with the veteran's post-
service employment.  

The veteran has submitted copies of service medical records 
in support of his claims.  In September 1998, the veteran 
noted that he was in good physical condition prior to his 
entry into the Marine Corps.  It was contended that his 
active service from March to December 1995 caused all of his 
current physical conditions.

At a video conference hearing held before the undersigned in 
January 1999, the veteran reiterated his previous 
contentions.  When specifically asked by the undersigned what 
medical care he had received since being discharged from the 
military, the veteran responded that the only medical care he 
had received had been for his high blood pressure.  He noted 
treatment for an impingement syndrome of his shoulders during 
his active service.  Regarding his toenail disorder, the 
veteran contended that he had been issued the wrong size of 
shoes during his second period of active service.  The 
veteran specifically denied any injury to his elbows during 
his active service.

In regard to the veteran's claim of service connection for 
scars, the veteran contended that he received these scars 
while on night maneuvers.  He noted being entangled in 
barbwire.  He reported a scar on his left hand, on his left 
side, his right inner arm, and a few scars on his fingers.  
These scars occasionally caused an itch but no pain or 
tenderness was indicated.  Regarding his alleged knee 
disorder, the undersigned asked the veteran if he had ever 
injured his knees during his active service.  The veteran 
stated that he had never injured his knees during his active 
service.  The veteran contended that a doctor during his 
active service had told him he had arthritis and that this 
arthritis condition existed within his knees.  Regarding his 
alleged sleeping disorder, he contended that his treatment by 
instructors during his active service had caused a sleep 
disorder.  It was contended that his dysthymia or depression 
was related to being beaten by drill sergeants.  The veteran 
again noted an investigation of these beatings by active 
service personnel.  The veteran appears to note treatment in 
either October or May of 1998 for this condition, but this is 
not clear.  



Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence).  Third, there 
must be a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Court has further held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of Caluza analysis, a review 
of the medical records indicates that the veteran has been 
diagnosed with a psychiatric disability, scars, and a callous 
formation on the great toes, bilaterally.  Based on the most 
recent medical evidence of record, the Board must find that 
the veteran does not have a bilateral knee, elbow, or 
shoulder disorder.  The April 1997 VA examiner found the 
veteran's knees, elbows, and shoulders to be normal.  
Accordingly, the veteran has failed the first prong of the 
Caluza analysis with regard to these alleged disabilities.  
In addition, while the veteran has been diagnosed with a 
psychiatric disability, no competent medical provider has 
diagnosed the veteran with a sleep disorder.  Consequently, 
the claims of service connection for a bilateral shoulder 
disability, a bilateral elbow disability, a sleep disorder, 
and arthritis of both knees are found not well grounded as a 
matter of law based on the first prong of the Caluza 
analysis.  

With regard to the second prong of the Caluza analysis, 
immediate post service medical records and service medical 
records are silent concerning any toenail disorder, 
psychiatric disability (including, but not limited to, 
depression or a dysthymia disorder) and scars.  While the 
veteran was treated for his subjective complaints regarding a 
knee and shoulder disability during active service, the 
recent VA evaluation finds no such disabilities.  
Accordingly, with regard to the claims of entitlement to 
service connection for a toenail disorder, an acquired 
psychiatric disability, and scars, the Board must find that 
the veteran has failed the second prong of the Caluza 
analysis.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
any of the alleged disabilities with his active service.  
With regard to the April 1997 diagnosis of scars of the left 
hand and elbows, status post barbwire lacerations, it must be 
noted that the VA examiner based this diagnosis on the 
veteran's recollection of events that occurred during his 
active service.  Service medical records do not indicate 
scarring caused by barbwire and the veteran himself made no 
reference to this disability during his active service.  

With respect to the application of 38 C.F.R. § 3.303(b), the 
Board does not find that the veteran is competent to link any 
manifestation observable to a lay party to an underlying 
disability for which service connection is at issue.  Neither 
a psychiatric disability, arthritis, nor a sleep disorder 
would be perceivable to lay observation.  While the veteran 
is competent to observe scarring, the veteran's November 1995 
discharge evaluation, in which he makes no reference to any 
of the disabilities at issue, including scarring, does not 
support his claim.  Thus, he cannot well ground his claims on 
the basis of continuity of symptomatology or chronicity.  
Savage, supra.  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997) the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no competent evidence 
to associate these alleged disabilities with the veteran's 
active service and, in most cases, no evidence of these 
disabilities during service.  Accordingly, the Board must 
find that the claims are not well grounded as a matter of 
law.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5103(a), to 
advise him to submit such evidence to complete his 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known existing evidence.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

In this case, the undersigned must note the RO's repeated 
efforts to obtain pertinent medical records that would 
support the veteran's claims.  Extensive efforts were also 
made to have the veteran evaluated in order to assist him in 
the development of his claims.  At the hearing held before 
the undersigned in January 1999, the veteran specifically 
stated that while he had received sporadic medical treatment, 
the only medical care he has received since his discharge 
from active service is treatment for his high blood pressure.  
This issue is not before the Board at this time.  While the 
veteran made reference to a reported military investigation 
into events alleged to have occurred during his active 
service, such an investigation report, even if it existed and 
were found, would not support the veteran's claim for it 
would only provide evidence regarding the event or events 
during service, not competent medical evidence linking the 
psychiatric disability to his active service.  No such 
medical evidence (which would associate a current disability 
with either an event or injury indicated during active 
service) has been noted.  Accordingly, neither the Board nor 
the RO is on notice of the existence of the evidence which 
exists that, if true, would make the veteran's claims for 
service connection plausible.  As a result, the claims are 
denied.  


ORDER

Entitlement to service connection for a bilateral shoulder 
disability, a bilateral elbow disability, disorder of the 
toenails, an acquired psychiatric disability, scars, a sleep 
disorder, and arthritis of both knees is denied.  





REMAND

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board must find that the veteran's claim of 
entitlement to a compensable evaluation for a left epididymal 
cyst is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Based on the veteran's contentions 
and the available evidence of record, the Board finds that 
additional medical evidence is required to make a 
determination regarding this claim.

The veteran has noted numerous difficulties which he 
associates with his service-connected disability both during 
service and at this time.  However, a review of the medical 
evidence of record does not clearly indicate whether these 
subjective complaints can be reasonably associated with the 
service-connected disability.  Based on the available medical 
evidence of record, it is unclear if the veteran has any 
disability which can be reasonably associated with the 
service-connected left epididymal cyst.  The veteran has not 
been recently evaluated for this disability.  Thus, the Board 
finds that additional information is required to determine 
whether the veteran has any residual disability from his 
service-connected left epididymal cyst.  Accordingly, this 
case is REMANDED for the following development:

1.  The veteran should be asked to 
identify all sources of treatment, if 
any, for his service-connected left 
epididymal cyst.  The RO should obtain 
treatment records from all sources 
identified by the veteran which are not 
already of record.

2.  The RO should arrange for a VA 
examination to determine the nature and 
extent of any left epididymal cyst.  The 
claims folder or the pertinent medical 
records contained therein must be 
reviewed by the examiner in conjunction 
with his examination, including, but not 
limited to, the veteran's service medical 
records.  All indicated studies should be 
performed.  Any disability associated 
with the left epididymal cyst should be 
noted.  The examiner should specifically 
state whether this condition has caused 
or could cause the veteran's subjective 
complaints regarding groin pain and 
indicate whether the veteran has any 
disability caused by this condition. 

3.  The RO should review the medical 
report and determine if it meets the 
requirements of paragraph 2.  If not, the 
report should be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2 
(1998).

4.  Thereafter, the case should be 
reviewed by the RO.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case, and the veteran should be 
provided the opportunity to respond.  
This issue should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  
The veteran is advised that any 
additional claims will not be before the 
Board unless the determination of the RO 
is unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 
38 U.S.C.A. § 7105 (West 1991).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 


